Case
 Case1:18-bk-12585
      1:18-bk-12585 Doc
                     Doc21
                         51-12
                             FiledFiled
                                   12/13/18
                                        05/09/19
                                               Entered
                                                   Entered
                                                        12/13/18
                                                            05/09/19
                                                                 11:39:53
                                                                     19:02:26
                                                                            DescDesc
                                                                                 Main
                            Document
                              UST 12 Page   Page1 of
                                                  1 of
                                                     44


                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI


IN RE:                                       )               Case No. 1:18-bk-12585
                                             )
Suzanne Bair                                 )               Chapter 7
                                             )
         Debtor                              )               Hon. Beth A. Buchanan
                                             )               U.S. Bankruptcy Judge


      MOTION OF UNITED STATES TRUSTEE FOR ORDER DIRECTING
 THE CUSTODIAN OF RECORDS FOR RAFTERHAUS CONSTRUCTION, LLC TO
APPEAR FOR FED. R. BANKR. P. 2004 EXAMINATION AND FOR PRODUCTION OF
                              DOCUMENTS

         Daniel M. McDermott, United States Trustee for Region 9 (“U.S. Trustee”), pursuant to
FED. R. BANKR. P. 2004, requests this Court to enter an order directing the Custodian of Records
of Rafterhaus Construction, LLC, to Appear at the Office of the United States Trustee, 36 East
Seventh Street, Suite 2030, Cincinnati, OH 45202 on December 28, 2018, at 10:00 a.m., (or
any other date mutually agreeable to the parties) to be examined under oath and produce
documents with respect to the certain issues of the Debtor’s assets, liabilities, income, and
expenses as outlined in Debtor’s Petition, Schedules, Statements, Amendments, and ancillary
documents in the U.S. Trustee’s possession. In support of this Motion, the U.S. Trustee
respectfully submits the following Memorandum in Support.



Dated: December 13, 2018                     DANIEL M. MCDERMOTT
                                             UNITED STATES TRUSTEE FOR REGION 9

                                      by:    /s/ Benjamin A. Sales
                                             Benjamin A. Sales (CO#51551)
                                             Attorney for the United States Trustee
                                             36 East Seventh Street, Suite 2030
                                             Cincinnati, Ohio 45202
                                             Voice: 513-684-6988, ext. 223
                                             Fax: 513-684-6994
                                             E-mail: benjamin.a.sales@usdoj.gov




                                                                                                UST 12
Case
 Case1:18-bk-12585
      1:18-bk-12585 Doc
                     Doc21
                         51-12
                             FiledFiled
                                   12/13/18
                                        05/09/19
                                               Entered
                                                   Entered
                                                        12/13/18
                                                            05/09/19
                                                                 11:39:53
                                                                     19:02:26
                                                                            DescDesc
                                                                                 Main
                            Document
                              UST 12 Page   Page2 of
                                                  2 of
                                                     44


                                 MEMORANDUM IN SUPPORT

       FED. R. BANKR. P. 2004 provides in relevant part that that “on motion of any party in
interest, the Court may order the examination of any entity “relating to the “acts, conduct, or
property or to the liabilities and financial condition of the debtor, or to any matter which may
affect the administration of the debtor’s estate, or to the debtor’s right to a discharge.”
       The Debtor filed a voluntary Chapter 7 Petition on July 3, 2018. The U.S. Trustee
requested documentation from the Debtor related to her financial condition and her business
interests. Based on the U.S. Trustee’s requests, the Debtor produced a significant amount of
documentation in October of 2018, which the U.S. Trustee reviewed. After that review, the U.S.
Trustee determined an examination of Custodian of Records of Rafterhaus Construction, LLC
(“Rafterhaus”) is necessary to further investigate Debtor’s assets, liabilities, income, and
expenses.
       Judith Hackler, who resides with the Debtor and upon information and belief is the
Debtor’s mother, is the Statutory Agent for Rafterhaus, an Ohio company that was formed on
September 12, 2017. Upon information and belief, Rafterhaus does substantially the same kind
of construction and development work as Debtor’s business, Bair Build Company, LLC. The
U.S. Trustee needs to conduct a Rule 2004 examination of Rafterhaus’s Custodian of Records to
determine whether the Debtor has an equitable interest in, receives income from, or is otherwise
involved with Rafterhaus. This information is needed to determine whether further action is
necessary under 11 U.S.C. § 727 or other provisions of the United States Bankruptcy Code.
       In addition to ordering testimony, the U.S. Trustee requests an Order for the following
production of documents related to Rafterhaus Construction, LLC:
       1.      A copy of the monthly statements for any bank or credit union account that
       Rafterhaus Construction LLC had an interest in, for the period January 1, 2016 to the
       present.
       2.      lists of shareholders, copies of all cancelled checks for the last two years of the
       entity’s operation, reports of any monies or other consideration disbursed to
       shareholders/partners/members in the last two years of the entity’s operation, profit &
       loss/income statements for the last two years of the entity’s operation, and any and all
       books and records kept by the business entity in its normal course of business in the last
       two years:



                                                                                              UST 12
Case
 Case1:18-bk-12585
      1:18-bk-12585 Doc
                     Doc21
                         51-12
                             FiledFiled
                                   12/13/18
                                        05/09/19
                                               Entered
                                                   Entered
                                                        12/13/18
                                                            05/09/19
                                                                 11:39:53
                                                                     19:02:26
                                                                            DescDesc
                                                                                 Main
                            Document
                              UST 12 Page   Page3 of
                                                  3 of
                                                     44


           3.       Federal and state tax returns, including all schedules and attachments for 2017.


           Examination is the traditional means of discovery in bankruptcy. 1 Rule 2004 provides a
tool whereby the U.S. Trustee can obtain information about a debtor’s financial condition, and
any other matter that affects the administration of the estate or a debtor’s right to discharge. 2
Bankruptcy courts have broad discretion in determining whether to order a Rule 2004
examination.3 In Fearn, Judge Cole noted the following when describing the scope of an
examination:


           “It is well-established that the scope of a Rule 2004 examination is very broad and
           great latitude of inquiry is ordinarily permitted. The scope of examination
           permitted pursuant to Rule 2004 is wider than that allowed under Federal Rules of
           Civil Procedure and can legitimately be in the nature of a “fishing expedition.”
           Although the primary purpose of a Rule 2004 examination is to permit a party in
           interest to quickly ascertain the extent and location of the estate’s assets, such
           examination is not limited to the debtor or his agents, but may properly extend to
           creditors and third parties who have had dealings with the debtor.”4


           Questions have arisen regarding the Debtor’s connection to Rafterhaus, which inquiries
may be explained in testimony and through documents provided by Rafterhaus’s Custodian of
Records. This testimony could help the U.S. Trustee determine if the Debtor abused the
bankruptcy system or its procedures when her Petition was filed.
           WHEREFORE, the United States Trustee respectfully requests that pursuant to FED. R.
BANKR. P. 2004, the Custodian of Records for Rafterhaus be ordered to appear and submit to
examination under oath at the time and place stated herein, produce documents requested herein,


1
    FED. R. BANKR. P. 2004 (“Bankruptcy Rule 2004” and/or “Rule 2004”).
2
    FED. R. BANKR. P. 2004(b); see also, In re DeShetler, 453 B.R. 295, 301 (Bankr. S.D. Ohio 2011).
3
 Id., citing Bank One, Columbus NA v. Hammond (In re Hammond), 140 B.R. 197, 201 (S.D.Ohio 1992); In re
Drexel Burnham Lambert Group, Inc., 123 B.R. 702, 708–09 (Bankr.S.D.N.Y.1991); and In re
Fearn, 96 B.R. 135 (Bankr.S.D.Ohio 1989).
4
    DeShetler at 301-302, citing Fearn at 137-138.



                                                                                                       UST 12
Case
 Case1:18-bk-12585
      1:18-bk-12585 Doc
                     Doc21
                         51-12
                             FiledFiled
                                   12/13/18
                                        05/09/19
                                               Entered
                                                   Entered
                                                        12/13/18
                                                            05/09/19
                                                                 11:39:53
                                                                     19:02:26
                                                                            DescDesc
                                                                                 Main
                            Document
                              UST 12 Page   Page4 of
                                                  4 of
                                                     44


and for such other relief as is just and proper.


Dated: December 13, 2018                       DANIEL M. MCDERMOTT
                                               UNITED STATES TRUSTEE FOR REGION 9

                                       by:     /s/ Benjamin A. Sales
                                               Benjamin A. Sales (CO#51551)
                                               Attorney for the United States Trustee
                                               36 East Seventh Street, Suite 2030
                                               Cincinnati, Ohio 45202
                                               Voice: 513-684-6988, ext. 223
                                               Fax: 513-684-6994
                                               E-mail: benjamin.a.sales@usdoj.gov


                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 13, 2018, a copy of the foregoing MOTION OF
UNITED STATES TRUSTEE FOR ORDER DIRECTING CUSTODIAN OF RECORDS FOR
RAFTERHAUS CONSTRUCTION LLC TO APPEAR FOR FED. R. BANKR. P. 2004
EXAMINATION AND FOR PRODUCTION OF DOCUMENTS was served on the following
registered ECF participants, electronically through the Court’s ECF System at the e-mail address
registered with the Court:

Robert A. Goering, Esq.
Attorney for the Debtor

Eileen Field., Esq.
Chapter 7 Trustee

By U.S. Mail:

Suzanne Bair
1800 Tanglewood Dr.
Loveland, OH 45140

Judith A Hackler
Statutory Agent for Rafterhaus Construction, LLC
1800 Tanglewood Dr.
Loveland, OH 45140


                                                      /s/ Benjamin A. Sales
                                                      Benjamin A. Sales




                                                                                          UST 12
